United States Court of Appeals
                        For the First Circuit

Nos. 15-1356
     15-1722

         MYRNA COLÓN-MARRERO; JOSEFINA ROMAGUERA AGRAIT,

               Plaintiffs, Appellees; Cross-Appellants,

  GUILLERMO SAN ANTONIO-ACHA, as Electoral Commissioner of the
      Popular Democratic Party; JORGE DÁVILA, as Electoral
           Commissioner of the New Progressive Party,

                        Defendants, Appellees

                                  v.

   LIZA M. GARCÍA VÉLEZ, as President of the Puerto Rico State
                      Elections Commission,

                Defendant, Appellant; Cross-Appellee,

   ROBERTO I. APONTE-BERRÍOS, as Electoral Commissioner of the
  Puerto Rico Independence Party; JULIO FONTANET MALDONADO, as
   Electoral Commissioner of the Movimiento Union Soberanista;
        ADRIÁN DÍAZ-DÍAZ, as Electoral Commissioner of the
     Puertoriqueños por Puerto Rico; LILLIAN APONTE-DONES, as
  Electoral Commissioner of the Partido del Pueblo Trabajador,

                             Defendants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                                Before

                         Howard, Chief Judge,
                   Selya and Lipez, Circuit Judges.
     José L. Nieto-Mingo, with whom Nieto Law Offices were on
brief, for defendant-appellant/cross-appellee García Vélez.
     Jorge   Martínez-Luciano,   with   whom  Martínez-Luciano   &
Rodríguez-Escudero was on brief, for defendant-appellee San
Antonio-Acha.
     Joan Schlump Peters, with whom Andrés Guillemard-Noble and
Nachman & Guillemard, P.S.C. were on brief, for defendant-appellee
Dávila.
     Carlos A. Del Valle Cruz, with whom Del Valle Law, Carlos M.
Hernández López, and Rafael E. García Rodón were on brief, for
plaintiffs-appellees/cross-appellants.



                        February 1, 2016
            LIPEZ, Circuit Judge.      We revisit in this case whether

federal law forbids Puerto Rico from removing individuals from its

active voter registry for the office of Resident Commissioner --

the only federal elective position in Puerto Rico -- based solely

on their failure to vote in one general election.            In 2012, in an

interlocutory appeal brought just weeks before Election Day, the

panel majority held that the National Voter Registration Act

("NVRA") does not apply to Puerto Rico and thus does not supersede

the Commonwealth's voter deactivation procedures.                 See Colón-

Marrero v. Conty-Pérez, 703 F.3d 134, 137 (1st Cir. 2012) (per

curiam).    The majority also concluded, however, that plaintiffs

were likely to succeed on the merits of their claim that another

federal statute -- the Help America Vote Act ("HAVA") -- does bar

Puerto Rico from removing voters from the registry for the office

of Resident Commissioner unless they fail to participate in the

preceding   two   general    federal   elections.     Id.    at    138.   We

nonetheless refused to order plaintiffs' immediate reinstatement

to the voter registry, deeming such preliminary injunctive relief

"improvident"     given     the   uncertain    feasibility    of    properly

reinstating voters in the short time remaining before the election.

Id. at 139.

     On remand for consideration of the merits of plaintiffs'

claims after the 2012 election, the district court agreed with our

preliminary assessment that HAVA invalidates Article 6.012 of


                                       - 3 -
Puerto Rico Act No. 78 of 2011 insofar as it applies to voter

eligibility for federal elections.        It thus issued injunctive and

declaratory     relief   barring   the   Puerto   Rico   State    Elections

Commission ("SEC") from removing otherwise eligible voters from

the active election registry unless HAVA's requirements are met.

Defendant Liza M. García Vélez, as SEC president, now challenges

that ruling.1    In a cross-appeal, plaintiffs ask us to reconsider

our conclusion that NVRA does not apply to Puerto Rico, and they

further argue that excluding the Commonwealth from NVRA's coverage

would violate the Equal Protection Clause of the Constitution.

     Having considered each of these claims, we reiterate our

conclusion that NVRA does not apply to Puerto Rico.         In addition,

we reject plaintiffs' constitutional challenge to that statute's

coverage.   We also adhere to our preliminary view that HAVA, which

comprehensively     addresses      federal    election    administration,

invalidates Article 6.012's deactivation procedure.              We further



     1 Over time, new defendants have been substituted for their
predecessors upon their appointment as president of the SEC or
electoral commissioner.     García Vélez, for example, succeeded
Ángel González Román, who previously had succeeded Héctor Conty-
Pérez as SEC president and, as a result of that role, as a defendant
in this case.       In addition, certain electoral-commissioner
defendants   representing   particular    political   parties,   who
originally opposed plaintiffs' request for relief, are either not
part of this appeal or have adopted the plaintiffs' position and
join them as appellees.      Currently, García Vélez is the sole
defendant-appellant.




                                      - 4 -
hold that plaintiffs may bring a private cause of action seeking

relief under HAVA pursuant to 42 U.S.C. § 1983.             Accordingly, we

affirm the judgment of the district court.

                         I. Factual Background

A. The 2012 Litigation

     Plaintiffs Myrna Colón-Marrero and Josefina Romaguera Agrait

filed this action in September 2012 claiming they were unlawfully

removed from the Commonwealth's active voter registry, pursuant to

Article 6.012,2 for having "exercised their right not to vote in

the 2008 election for Resident Commissioner."3              Am. Compl. ¶ 1.

They asserted violations of NVRA, HAVA, and the Constitution, and

sought   declaratory     and     injunctive       relief    that   included

invalidation   of   Article    6.012   and     immediate   reinstatement   of

themselves and all similarly situated persons as eligible voters



     2 In pertinent part, Article 6.012, P.R. Laws Ann. tit. 16,
§ 4072 (2011), provides:
               If a voter fails to exercise his/her
          right to vote in a general election, his/her
          file in the General Voter Registry shall be
          inactivated.    The Commission may exclude
          voters from the General Voter Registry on the
          grounds   provided   by  this   subtitle   or
          established   through   regulations.      The
          exclusion of a voter shall not entail the
          elimination of his/her information from the
          General Voter Registry.
     3  The only federal office for which Puerto Rico residents
are eligible to vote is Resident Commissioner -- a position that
exists only in Puerto Rico.     See 48 U.S.C. § 891; 52 U.S.C.
§ 30101(3).


                                       - 5 -
"in the upcoming election for federal office."                Id. ¶ 2.4       Under

both NVRA and HAVA, registered voters retain eligibility to vote

in a federal election unless they have failed to respond to a

notice seeking to confirm eligible residency and have not voted in

two consecutive general elections for federal office.                        See 52

U.S.C.     §    20507(b)(2)(NVRA);        id.      §   21083(a)(4)(A)       (HAVA).5

Plaintiffs also asked for an order directing the defendants "to

abide by all the voter registration and other applicable mandates

of the NVRA, HAVA and the first, due process and equal protection

amendments to the Constitution."              Am. Compl. ¶ 2.

     The       district    court     denied     plaintiffs'       request    for    a

preliminary      injunction,       and   Colón-Marrero     (but    not   Romaguera

Agrait) appealed.         After holding a special oral argument session

on October 11, 2012, a panel of this court concluded that Colón-

Marrero had shown a likelihood of success on the merits of her

claim for reinstatement.           See Colón-Marrero, 703 F.3d at 136.             We


     4 Plaintiffs estimated in their complaint that approximately
500,000 otherwise qualified voters were deactivated for the 2012
election "simply because they did not vote in the 2008 general
elections." Am. Compl. ¶ 17. More than 200,000 of those voters
used the designated reactivation procedure to qualify to vote in
2012.   See Colón-Marrero, 703 F.3d at 136, 139; P.R. Laws Ann.
tit. 16, § 4073. The deactivated voters are known as "I-8 voters."
     5 Statutory provisions relating to voting and elections,
including NVRA and HAVA, recently were transferred from Titles 2
and 42 into new Title 52, which is labeled "Voting and Elections."
See 52 U.S.C. Disposition Table. Other than in quoting sources
that use the old code references, we refer to the new Title 52
section numbers.


                                           - 6 -
determined, however, that "serious factual questions remained as

to the balance of harms and the public interest in ordering the

immediate reinstatement of the more than 300,000 voters who had

been stricken from the registration roll."           Id.    Accordingly, we

remanded the case to the district court for fact-finding on the

feasibility of reactivating the affected voters in time for the

November 6 election.    See id.

     Based on testimony presented at a two-day hearing on October

15 and 16, the district court found it would be feasible to

reactivate the I-8 voters if this court ordered such relief by

October 23 and devised a same-day recusal procedure that would

allow the Commonwealth to exclude voters who had become ineligible

for reasons other than Article 6.012 (such as moving out of the

precinct or the Commonwealth).      Id. at 136-37.      The district court

certified its findings to this court on October 17.               In a brief

order the next day, the appellate panel, with one dissenting

member, affirmed the denial of preliminary relief because the

district   court's   findings     did    not    alleviate   the   majority's

feasibility concerns.

     Opinions explaining the October 18 ruling were issued on

November 2.   Among other factors, the majority noted that Puerto

Rico law does not include a mechanism for same-day challenges to

voter eligibility, which the district court had identified as

necessary, and the majority observed that, "[e]ven if it were


                                        - 7 -
appropriate for a federal court to prescribe alternative recusal

procedures, we would be ill equipped to do so in the short time

remaining before the election."      Id. at 139.      The majority also

pointed out that, although plaintiff originally sought to vote

only for the federal position of Resident Commissioner -- rather

than seeking to vote generally in the election6 -- she had elicited

"scant evidence" at the evidentiary hearing on the practicality of

a limited reinstatement.      Id. at 138.   As a result, the district

court had made no finding on that issue -- "a major concern for

the majority because the candidates for both Resident Commissioner

and Governor appear on the same ballot." Id. at 138-39. Moreover,

the panel expressed concern about the plaintiffs' decision to bring

this action "less than two months before a general election that

had long been scheduled for November 6."       Id. at 139.

     Having determined that, in these circumstances, it would be

"improvident   to   grant   plaintiff's   requested   relief   with   only

eighteen days remaining before the general election," id., the

panel refused to grant a preliminary injunction and remanded the

case to the district court for further proceedings.7


     6 Colón-Marrero raised the broader question of a right to vote
on local candidates and issues to the appeals court for the first
time in her supplemental briefing after the district court's fact-
finding. 703 F.3d at 138.
     7 The dissent argued, inter alia, that Puerto Rico is covered
by both NVRA and HAVA, and that the requested preliminary
injunction should have been granted.


                                    - 8 -
B. Proceedings on Remand

        In June 2013, on remand, the parties agreed to submit the

case to the district court for decision on the merits based on a

joint stipulation of facts and memoranda of law.                 On March 31,

2014,    the     district   court   ordered      the   parties   to   file   the

stipulation by April 30 and simultaneous memoranda by May 30, with

replies due by June 20.       The court described the case at that point

as follows:

                    Although the nature of the controversies
               has been well defined during the preliminary
               injunction relief stage, primarily during the
               remand hearing and in the First Circuit's
               opinion issued in Colón-Marrero v. Conty-
               Pérez, 703 F.3d 134 (1st Cir. 2012), the
               parties are advised that the scope of relief
               -- whether the remedy is limited to the
               election of the Resident Commissioner in
               Puerto Rico or extends to the general election
               process -- is an open question that shall be
               addressed in the parties' briefs.

In   compliance     with    the   order,   the    parties   filed     a   limited

stipulation of facts stating only that (1) the two plaintiffs voted

in the 2004 general election, (2) did not vote in the 2008 general

election, (3) did not follow the reactivation requirement of

Article 6.012 to re-establish eligibility to vote in 2012, and (4)

did not vote in the 2012 general election.               In their memoranda,

the last of which was filed on June 20, 2014, the parties presented

arguments on plaintiffs' HAVA and constitutional claims -- with




                                       - 9 -
all   parties     agreeing     that    our    2012    ruling   governed   on   the

applicability of NVRA.

        The district court found in favor of plaintiffs on January

30, 2015, and entered final judgment granting declaratory and

injunctive relief on June 4, 2015.8                 In its decision, the court

cited the undisputed fact that HAVA by its terms applies in Puerto

Rico, see 52 U.S.C. § 21141, and it concluded that the HAVA

provision       setting      out     the     two-election      prerequisite    for

deactivating voters is not limited to jurisdictions covered by

NVRA.       The court explained that the pertinent provision in HAVA

does not merely incorporate the equivalent NVRA provision, but

"explicitly set[s] forth" the requirement that a voter miss two

consecutive general elections before being deactivated.

        The   court   thus    held    that    the    one-election   deactivation

standard of Article 6.012 must give way to HAVA's two-election

requirement.      It further concluded that, because "Puerto Rico has

a single voter registration system, not two," HAVA "necessarily

regulates the registration lists for the general elections in

Puerto Rico, which always include the election for the Resident


        8
       In its June 4 order, the court granted final judgment on
plaintiffs' claim under HAVA and explained that, given the relief
ordered pursuant to that claim, it was unnecessary to reach
plaintiffs' NVRA and constitutional claims. That same day, the
court also reissued the decision that it had issued in January
under the title "Declaratory Judgment" with a new title:
"Memorandum Opinion Declaring Rights and Granting Equitable
Relief."


                                           - 10 -
Commissioner as an integral part of the general election process."

The court permanently enjoined the SEC "from removing from the

official list of eligible voters any registrant who did not vote

in a single general election" and declared that "the SEC is

affirmatively ordered that no lawfully registered voter may be

removed from the official list of eligible voters unless they have

not voted in the two immediately preceding elections and have

received and have been given notice of an intent to remove them

from such list."

     These appeals followed.      Defendant García Vélez challenges

the grant of declaratory and injunctive relief for plaintiffs based

on HAVA.   In their cross-appeal, plaintiffs argue that this court

should reconsider its ruling that NVRA does not apply to Puerto

Rico,    emphasizing   that   "said    determination   was   solely   a

preliminary    injunction     review   as   to   probable    outcomes."

Alternatively, plaintiffs seek a ruling that excluding Puerto Rico

from NVRA violates the Equal Protection Clause of the United States

Constitution.9




     9 Because plaintiffs sought an order requiring the defendants
to abide by all of NVRA's requirements -- including expanded
methods of voter registration -- invalidation of Article 6.012's
deactivation procedure based on HAVA does not render their other
claims moot.


                                   - 11 -
              II. The Cross-Appeal: Applicability of NVRA

A. Statutory Construction

     We decline to revisit our prior decision that NVRA does not

apply to Puerto Rico.             Although plaintiffs are correct that we

reached that decision in the context of a request for preliminary

relief, our examination of the statute was neither tentative nor

incomplete.        We concluded that "[t]he textual signals and the

legislative       history,       taken    together,    constitute        persuasive

evidence that Congress did not intend to include Puerto Rico as a

'State'    under    the    NVRA."        Colón-Marrero, 703 F.3d   at    138.10

Indeed, the district court and parties have treated our analysis

as decisive, and plaintiffs essentially admit in their brief that

they reiterate their NVRA statutory construction argument out of

an abundance of caution.              To eliminate any ambiguity, we now

explicitly reaffirm our earlier determination that NVRA does not

apply to Puerto Rico for the reasons outlined in our November 2012

opinion.    See Colón-Marrero, 703 F.3d at 137-38.

B. The Constitutionality of NVRA

     We also find unavailing plaintiffs' theory that they are

entitled to the protections provided by NVRA because excluding

Puerto    Rico     from    the    statute's   coverage     violates      the    Equal

Protection       Clause.         Plaintiffs   assert      that,   absent       NVRA's


     10NVRA defines "State" as "a State of the United States and
the District of Columbia." 52 U.S.C. § 20502(4).


                                           - 12 -
protections, citizens residing in Puerto Rico have a version of

the right to vote that is unconstitutionally inferior to the right

afforded citizens residing in the fifty states and the District of

Columbia.

      Plaintiffs first suggest that Congress's decision not to

apply NVRA to Puerto Rico must be examined under strict scrutiny.

They rely on the fact that a legislative classification is subject

to   strict   scrutiny   if   it   "impermissibly   interferes   with   the

exercise of a fundamental right," Mass. Bd. of Ret. v. Murgia, 427
U.S. 307, 312 (1976), and that the right to vote "is of the most

fundamental significance under our constitutional structure," Ill.

State Bd. of Elections v. Socialist Workers Party, 440 U.S. 173,

184 (1979).     But a necessary prerequisite to strict scrutiny is a

showing that a fundamental right has been burdened, see Romer v.

Evans, 517 U.S. 620, 631 (1996), and the plaintiffs have failed at

the threshold to demonstrate how NVRA's exclusion of Puerto Rico

burdens their right to vote. The mere fact that a statute concerns

voting   does   not   establish    that   the   statute   infringes   on   a

fundamental right.       See Igartua de la Rosa v. United States, 32
F.3d 8, 10 & n.2 (1st Cir. 1994) (per curiam).            Absent a showing

that NVRA substantially burdens the rights of Puerto Rico residents

to vote in federal elections -- and no such showing has even been

attempted here -- strict scrutiny does not apply.




                                      - 13 -
     In     the    absence    of    strict   scrutiny,      plaintiffs'   equal

protection challenge prompts rational basis review.                 See Romer,
517 U.S. at 631.         Plaintiffs' claim founders on this standard.        To

be   sure,        NVRA     prescribes    more     restrictive     deactivation

prerequisites       than   does    Article   6.012   and,   in   that   respect,

arguably offers greater protection to the federal voting rights of

mainland citizens.          Yet, significant factual differences exist

between federal elections in Puerto Rico and in the jurisdictions

covered by NVRA.            Unlike in the states and the District of

Columbia, general federal elections in Puerto Rico occur on a four-

year, rather than two-year, cycle.              See 48 U.S.C. § 891 (setting

a four-year term for the Resident Commissioner).                 Article 6.012

thus allows election officials to remove individuals from active

voting rolls after the same four-year period prescribed by NVRA -

- albeit after one election rather than two.

     In addition, the only federal election in Puerto Rico is for

the office of Resident Commissioner, a non-voting position in

Congress.     Unlike the District of Columbia, Puerto Rico does not

choose Presidential electors.           See U.S. Const. art. II, § 1, cl.2;

id. amend. XXIII.          Plaintiffs do not explain why Congress could

not rely on those distinctions to refrain from extending NVRA's

obligations to the federal election process in the Commonwealth.11


     11We note, however, that Congress via HAVA later imposed the
same prerequisites for removing Puerto Rico residents from the


                                         - 14 -
     We thus conclude that plaintiffs have not articulated a viable

constitutional challenge to NVRA based on the exclusion of Puerto

Rico from its scope.

          III. The Appeal: HAVA and a Private Right of Action

     At the heart of this appeal is the district court's grant of

declaratory and injunctive relief for plaintiffs based on its

determination    that    HAVA's    two-election        deactivation    threshold

supersedes     the    single-election        trigger    of   Article     6.012.12

Appellant    García     Vélez,    as   SEC    president,     challenges    those

remedies on two separate grounds.               She first argues that the

pertinent provision of HAVA -- like the equivalent section of NVRA

-- does not apply to Puerto Rico elections.               Second, she insists

that, even if Puerto Rico is within the provision's scope, there

is no private right of action to seek a remedy.




registry of eligible voters for federal elections.                     See infra
Section III.A.
     12 In its Memorandum Opinion, the district court noted that
Puerto Rico has a combined voter registration system for federal
and Commonwealth elections and, hence, it concluded that "the
provision set forth in HAVA necessarily regulates the registration
lists for the general elections in Puerto Rico, which always
include the election for the Resident Commissioner as an integral
part of the general election process." We, however, offer no view
as to whether the SEC is able to comply with HAVA without also
changing its requirements for eligibility to vote for Commonwealth
offices. See Colón-Marrero, 703 F.3d at 138 ("[I]t is an open and
difficult question -- one not addressed by plaintiff -- whether
HAVA would provide a basis for a federal court ordering the
reinstatement of voters in Commonwealth elections.").


                                        - 15 -
       We consider each of these issues of law in turn.                Our review

is de novo.      See Gen. Motors Corp. v. Darling's, 444 F.3d 98, 107

(1st Cir. 2006).

A. Does HAVA section              303(a)(4)       Supersede     Article      6.012's
Deactivation Procedure?

       The November 2000 presidential election "and its attendant

controversies"      prompted      Congress    "to    review     and    reform       the

administration of federal elections."                Fla. State Conf. of the

NAACP v. Browning, 522 F.3d 1153, 1155 (11th Cir. 2008); see also

H.R. 107-329, pt. 1, at 31 (2001), 2001 WL 1579545, at *31 ("The

circumstances surrounding the election that took place in November

2000   brought     an    increased   focus    on    the   process     of    election

administration, and highlighted the need for improvements.");

Samuel Issacharoff, Pamela S. Karlan & Richard H. Pildes, The Law

of Democracy 1169 (4th ed. 2012).             HAVA was the product of that

review, and the statute, inter alia, revisited the subject of voter

registration that also had been the primary focus of NVRA.                    See 52

U.S.C. § 20501(b) (stating that the purposes of NVRA include

"establish[ing]         procedures   that    will    increase    the       number   of

eligible citizens who register to vote in elections for Federal

office"    and     "ensur[ing]       that    accurate     and    current        voter

registration      rolls     are   maintained");      52   U.S.C.      §§    21081-85

(outlining       HAVA     requirements      for     election    technology          and




                                         - 16 -
administration).13    Unlike NVRA, however, HAVA by its express terms

applies to Puerto Rico and the United States territories, in

addition to the states and the District of Columbia.          Id. § 21141.

     The   specific    HAVA   provision    at   issue    in   this     case,

section    303(a),    is   titled   "Computerized       statewide      voter

registration list requirements."        52 U.S.C. § 21083(a).        With an

exception not relevant here, the section directs that "each State

. . . shall implement, in a uniform and nondiscriminatory manner,

a single, uniform, official, centralized, interactive computerized

statewide voter registration list . . . that contains the name and

registration information of every legally registered voter in the

State."     Id.   §   21083(a)(1)(A).     Appellant     focuses   on    HAVA




     13Although the two statutes share a purpose to "protect the
integrity of the electoral process," 52 U.S.C. § 20501(b)(3); see
also H.R. Rep. 107-329, pt. 1, at 31 (2001), 2001 WL 1579545, at
*31 (stating that HAVA's purpose is "to improve our country's
election system"), NVRA's primary emphasis is on simplifying the
methods for registering to vote in federal elections, see Young v.
Fordice, 520 U.S. 273, 275 (1997), while HAVA's voter registration
provisions are focused on achieving greater accuracy by improving
technology and administration, see 52 U.S.C. § 21083.
     NVRA, for example, "requires each State to permit prospective
voters to 'register to vote in elections for Federal office' by
any of three methods: simultaneously with a driver's license
application, in person, or by mail."     Arizona v. Inter Tribal
Council of Ariz., Inc., 133 S. Ct. 2247, 2251 (2013) (quoting 52
U.S.C. § 20503(a)).    HAVA's requirements include creation of a
"[c]omputerized statewide voter registration list" to "ensure that
voter registration records in the State are accurate and are
updated regularly." 52 U.S.C. § 21083(a), (a)(4).


                                    - 17 -
section 303(a)(4), which is titled "Minimum standard for accuracy

of State voter registration records" and provides:

          The State election system shall include
          provisions to ensure that voter registration
          records in the State are accurate and are
          updated regularly, including the following:

          (A) A system of file maintenance that makes a
          reasonable effort to remove registrants who
          are ineligible to vote from the official list
          of eligible voters. Under such system,
          consistent    with    the    National    Voter
          Registration Act of 1993 (42 U.S.C. 1973gg et
          seq.), registrants who have not responded to
          a notice and who have not voted in 2
          consecutive general elections for Federal
          office shall be removed from the official list
          of eligible voters, except that no registrant
          may be removed solely by reason of a failure
          to vote.

          (B) Safeguards to ensure that eligible voters
          are not removed in error from the official
          list of eligible voters.

52 U.S.C. § 21083(a)(4) (emphasis added).

     Based on the highlighted language above, appellant argues

that this subsection of HAVA applies only to those jurisdictions

governed by NVRA.   Her contention is that the HAVA requirement

would not be "consistent with" NVRA if it is applied beyond the

scope of that statute given that Congress excluded Puerto Rico

from essentially the same deactivation requirement under NVRA --

i.e., by limiting NVRA's coverage to the states and the District




                                - 18 -
of Columbia.14   The district court concluded otherwise, pointing

out that HAVA does not simply invoke NVRA, "leaving it to the


     14 NVRA references the deactivation prerequisites in two
different, but related, provisions. The statute requires states
to "conduct a general program that makes a reasonable effort" to
remove the names of no-longer-eligible voters from the active voter
registry on account of their death or a change in residence. 52
U.S.C. § 20507(a)(4). Requirements for such a program, including
the notice and failure-to-vote limitations, are spelled out in the
following subsection, titled "Confirmation of voter registration":
               Any State program or activity to protect
          the integrity of the electoral process by
          ensuring the maintenance of an accurate and
          current voter registration roll for elections
          for Federal office--
               (1) shall be uniform, nondiscriminatory,
          and in compliance with the Voting Rights Act
          of 1965; and
               (2) shall not result in the removal of
          the name of any person from the official list
          of voters registered to vote in an election
          for Federal office by reason of the person's
          failure to vote, except that nothing in this
          paragraph may be construed to prohibit a State
          from using the procedures described in
          subsections (c) and (d) to remove an
          individual from the official list of eligible
          voters if the individual--
               (A)   has   not   either   notified   the
          applicable registrar (in person or in writing)
          or responded during the period described in
          subparagraph (B) to the notice sent by the
          applicable registrar; and then
               (B) has not voted or appeared to vote in
          2 or more consecutive general elections for
          Federal office.

52 U.S.C. § 20507(b) (citation omitted).

     The "procedures described in subsections (c) and (d)" include
the second reference to the deactivation prerequisites.         In
combination, those two subsections authorize use of Postal Service
information to identify registrants whose addresses may have
changed, but bar removal of names from the list of eligible voters


                                - 19 -
reader to refer to that law to determine its contents," but instead

explicitly     sets   forth      the    two-election    requirement       for

deactivation of voters.

     Our starting point in discerning the meaning of a statute is

the provision itself, and "[t]he plain meaning of a statute's text

must be given effect 'unless it would produce an absurd result or

one manifestly at odds with the statute's intended effect.'"

Arnold v. United Parcel Serv., Inc., 136 F.3d 854, 858 (1st Cir.

1998) (quoting Parisi ex rel. Cooney v. Chater, 69 F.3d 614, 617

(1st Cir. 1995)); see also Matamoros v. Starbucks Corp., 699 F.3d
129, 134 (1st Cir. 2012) ("We assume that the ordinary meaning of

the statutory language expresses the legislature's intent, and we

resort   to   extrinsic   aids   to    statutory   construction   (such   as

legislative history) only when the wording of the statute is

freighted with ambiguity or leads to an unreasonable result.").

"Of course, we focus on 'the plain meaning of the whole statute,

not of isolated sentences.'" Arnold, 136 F.3d at 858 (quoting

Beecham v. United States, 511 U.S. 368, 372 (1994)).




on account of a change in residence absent written confirmation
from the registrant or a failure both to respond to a notice and
vote in two elections after the notice has been sent.        Id.
§ 20507(c), (d).


                                       - 20 -
         1. The Statute's Text

         The plain meaning of section 303(a)(4)(A) is apparent from

both its structure and its wording.               Most significantly, the

provision's mandate is stated independently of the "consistent

with" phrase that is the foundation of appellant's argument.                  The

first sentence of the subsection explains that a "system of file

maintenance"     must   be   created    "to   remove    registrants     who   are

ineligible to vote from the official list of eligible voters," and

the second sentence explains how "such system" must operate.                   52

U.S.C. § 21083(a)(4)(A).         These required actions are not defined

by reference to obligations arising from NVRA.

         Rather, in clear, affirmative language, the second sentence

directs removal of registrants from "the official list of eligible

voters" if they have not responded to a notice and did not vote in

"2 consecutive general elections for Federal office."                  Id.    The

provision then emphasizes the need for both notice and a voting

gap by stating that removal is barred "solely by reason of a

failure to vote." Id. The reference to NVRA, by contrast, appears

in   a    subordinate   clause   in    that   sentence.     Its   content     and

placement     clearly   signal    a    collateral      purpose:   to    instruct

responsible election officials and others (including the courts)

that the measures required by HAVA do not alter NVRA's requirements

and, hence, they should be implemented consistently with NVRA.




                                        - 21 -
     Appellant insists that examining section 303(a)(4)(A) in

context undermines this textual analysis. She argues that, despite

the explicit inclusion of Puerto Rico and the territories within

HAVA's     overall    scope,    Congress       expressly    exempted    these

jurisdictions from obligations that also appear in NVRA.                    We

disagree.

     2.     The Statutory Context

         As a prelude to our discussion of appellant's contextual

argument, we pause briefly to note the detailed landscape of HAVA

section 303.      Section 303 governs two different categories of

prescriptions, as reflected in its overall heading: "Computerized

statewide voter registration list requirements and requirements

for voters who register by mail."            52 U.S.C. § 21083.    Subsection

(a) addresses the statewide registration list, and subsection (b)

addresses registration by mail.              Each of those subsections is

divided into five paragraphs, most of which are further subdivided

into a number of subparagraphs.        A contextual review thus requires

close examination of multiple provisions.              To aid the reader's

understanding of our analysis, and as a supplement to the specific

provisions within section 303 that are reproduced as part of our

discussion, we provide the full text of section 303(a) and (b) in

an appendix to this opinion.

     Appellant       claims    that    the     inapplicability    of   HAVA's

deactivation     requirements     to    Puerto     Rico    is   announced   in


                                       - 22 -
section    303(b)(5),    which   provides      that   "[n]othing   in   this

subsection shall be construed to require a State that was not

required   to   comply    with   a   provision   of   the   National    Voter

Registration Act of 1993 before October 29, 2002, to comply with

such a provision after October 29, 2002."         52 U.S.C. § 21083(b)(5)

(citation omitted).      Appellant's effort to prove her point through

context, however, relies on taking this particular provision out

of context. As described above, subsection (a) of HAVA section 303

-- 52 U.S.C. § 21083 -- addresses the "Computerized statewide voter

registration list requirements," while subsection (b) details

"Requirements for voters who register by mail."

     The language appellant invokes ("Nothing in this subsection

. . . .") is the fifth, and final, paragraph of subsection (b) --

i.e., the subsection that addresses registration by mail.15             Given

its placement, section 303(b)(5) can only reasonably be construed

to refer to the requirements related to voting by mail.            Moreover,

paragraph (5) by its terms merely states that HAVA is not changing

the scope of NVRA, i.e., a state excluded from NVRA's requirements



     15 The five paragraphs under the heading "Requirements for
voters who register by mail" are titled: (1) "In general"; (2)
"Requirements"; (3) "Inapplicability"; (4) "Contents of mail-in
registration form"; and (5) "Construction."     The "Construction"
paragraph -- the one appellant cites -- contains only the language
quoted above stating that "[n]othing in this subsection" should be
construed to require a state's compliance with a provision of NVRA
if it was not previously required to do so. 52 U.S.C. § 21083(b)(5)
(emphasis added).


                                      - 23 -
remains excluded from obligations imposed by NVRA. It says nothing

about the state's additional obligations under HAVA.

     However, two provisions within subsection (a) also invoke

NVRA -- although neither proves helpful to appellant.               Both

provisions appear within the subsection's second paragraph, which

is labeled "Computerized list maintenance," and, specifically,

under subheading (A) of that paragraph, labeled "In general."16

The introductory portion of section (a)(2)(A) directs state and

local election officials to "perform list maintenance with respect

to   the   computerized     list    on      a   regular   basis,"     52

U.S.C. § 21083(a)(2)(A), and it then specifies how to do so in

terms that refer to NVRA.

     One of those instructions states that, "[i]f an individual is

to be removed from the computerized list, such individual shall be

removed in accordance with the provisions of the National Voter

Registration Act of 1993."     See id. § 21083(a)(2)(A)(i).         This

instruction then lists several subsections of NVRA that prescribe

removal procedures.   Id.    Among those provisions is one titled



     16   The five paragraphs of subsection (a) are titled as
follows:    (1)    "Implementation";   (2)    "Computerized   list
maintenance"; (3) "Technological security of computerized list";
(4) "Minimum standard for accuracy of State voter registration
records";    and   (5)   "Verification   of   voter   registration
information."    52 U.S.C. § 21083(a).   Subsection (a)(4) -- the
"Minimum standard" provision -- includes the deactivation
language.



                                   - 24 -
"Removal of names from voting rolls," id. § 20507(d), which

contains the notice and non-voting prerequisites for removal,

linked to a change of residence.                    See id. § 20507(d)(1)(B); see

supra n.14.          Other provisions listed contain NVRA's requirements

for (1) the content of the notice that must be sent to registrants,

id. § 20507(d)(2); (2) "a general program" to remove the names of

ineligible voters based on death or change in residence, id.

§ 20507(a)(4); and (3) procedures to allow a registrant who has

moved within a district, without officially changing his address,

to vote in his old or new polling place, id. § 20507(e).

      This reliance on NVRA does not, however, describe a limitation

of HAVA's coverage.            Rather, by invoking these NVRA provisions,

and directing that removal of voters under HAVA be done "in

accordance with" NVRA, Congress is simply borrowing the earlier

statute's      procedures          for    effectuating       the    independent     HAVA

requirement to maintain an accurate list of eligible voters.                          It

is         telling         that,         while       Congress       piggybacks         in

section 303(a)(2)(A)(i) on NVRA's methodology, it affirmatively

sets out the deactivation prerequisites in a separate provision -

-    section    (a)(4)(A)          reproduced       above    --    and   labels     those

requirements          as    elements       of     the     "[m]inimum     standard     for

accuracy."17


      17Appellant's failure to acknowledge HAVA's affirmative
requirements leads her to rely incorrectly on an amicus brief


                                                 - 25 -
        To    similar   effect    is   the     other     subparagraph     within

section 303(a)(2)(A) addressing the list maintenance requirements

in relation to NVRA.       Section (a)(2)(A)(iii) provides that, "if a

State    is    described   in    section     4(b)   of   the   National   Voter

Registration Act of 1993, that State shall remove the names of

ineligible voters from the computerized list in accordance with

State law."      52 U.S.C. § 21083(a)(2)(A)(iii) (citation omitted).

States "described in section 4(b)" of NVRA are those that either

have no registration requirements for voting in federal elections

or allow "all voters in the State" to "register to vote at the

polling place at the time of voting in a general election for

Federal office."        Id. § 20503(b).      Puerto Rico would not be such

a state even if it were included within NVRA's definition of

"State."       Indeed, this litigation would be unnecessary if that

description applied to Puerto Rico.

        Put simply, HAVA's look-back to NVRA in section 303(a)(4)(A)

is sensibly understood only as an assurance that the obligations



submitted in the prior appeal by the Civil Rights Division of the
Department of Justice addressing NVRA's applicability to Puerto
Rico. In particular, appellant emphasizes the brief's assertions
that HAVA "does not expand the coverage of the NVRA" and that "HAVA
does not add jurisdictions to the coverage of the NVRA." Rather
than bolstering appellant's argument, those statements reinforce
our conclusion that HAVA section 303(a) leaves NVRA intact while
independently creating obligations for the jurisdictions it
covers.   Indeed, the DOJ brief recognizes that "HAVA imposes
obligations of its own on covered jurisdictions -- including Puerto
Rico."


                                       - 26 -
and procedures required by that HAVA subsection -- i.e., a system

of file maintenance that makes a reasonable effort to remove

registrants who are ineligible to vote from the official list of

eligible voters, but protects eligible voters -- align with those

previously mandated by NVRA.18          By contrast, HAVA does not draw

upon    NVRA    for   the   fundamentally    different    matter   of   which

jurisdictions it covers.        Each statute has its own definition of

a covered "State."      Under NVRA, "the term 'State' means a State of

the United States and the District of Columbia."                 52 U.S.C. §

20502(4).      Under HAVA, the term "State" "includes the District of

Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa,

and the United States Virgin Islands."            Id. § 21141.

       Nothing in the two sentences of section 303(a)(4)(A) -- or in

the other provisions within subsection (a) discussed above --

suggests    that,     despite   this   explicit    difference    between   the

statutes'      coverage,    this   HAVA     provision    applies    only    to

jurisdictions subject to NVRA.          Indeed, it is inconceivable that

Congress would have made HAVA applicable to these jurisdictions,

but exempted them from this aspect of HAVA without saying so

clearly.       The fact that the removal requirements in the two

statutes overlap does not signify their irrelevance to Puerto Rico,


       18
       HAVA also contains a generally applicable section stating
that it has "No effect on other laws," including NVRA, other than
as explicitly stated with respect to certain registration-by-mail
requirements. See 52 U.S.C. § 21145.


                                       - 27 -
but rather underscores their perceived importance as part of any

effort to improve the administration of elections.

      Nor is it illogical to hold that HAVA requires Puerto Rico

election officials to adopt voter registration procedures for the

office of Resident Commissioner that we have concluded NVRA does

not require of them.       Different considerations, and experience

over time, may have affected political judgments about the need

for uniform national requirements in Puerto Rico even though

citizens residing there elect only one federal official.         Indeed,

as   described   above,   the   November   2000   election   "brought   an

increased focus on the process of election administration, and

highlighted the need for improvements."       H.R. Rep. 107-329, pt. 1,

at 31, 2001 WL 1579545, at *31.      In addition, the House Report on

HAVA observed that the legislation "for the first time" provides

financial assistance from the federal government to state and local

governments "to improve their election infrastructure," making

"funds available to those jurisdictions that want to modernize

their systems."    Id. at 32, 2001 WL 1579545, at *32.          There is

nothing absurd or unreasonable in a legislative judgment that such

assistance should be available to all United States jurisdictions,

along with the corresponding obligation to comply with national

standards for maintaining accurate voter registration records.

      We thus agree with the district court -- and the prior panel

-- that "a sensible reading" of HAVA section 303(a)(4) compels the


                                    - 28 -
conclusion that Congress intended the obligations it sets forth to

apply to all jurisdictions within HAVA's definition of "State."

Colón-Marrero, 703 F.3d at 138; Colón-Marrero, No. 12-1749CCC,

2015 WL 3508142, at *3 n.3 (D.P.R. June 4, 2015) (quoting panel

opinion).    Accordingly, we hold that, under the plain language of

HAVA section 303(a)(4)(A), Puerto Rico may not deactivate voters

unless they have not responded to a notice and did not vote in two

consecutive general elections for federal office.     See 52 U.S.C.

§ 21083(a)(4)(A).

B. May plaintiffs seek a remedy under HAVA?

     Appellant argues that, even if Puerto Rico election officials

must comply with HAVA's requirements, plaintiffs' claims must be

dismissed because individuals have no private right of action to

seek a remedy under the statute.       Although the parties debated

this contention in their post-remand memoranda to the district

court, the court did not directly address the issue.    Its ruling,

however, reflects an implicit conclusion that plaintiffs have

properly sought relief under HAVA.    To evaluate the correctness of

that determination, we must closely examine the statute against

the backdrop of the applicable precedent.

     1.     HAVA's Enforcement Provisions

     HAVA by its terms does not create a private right of action.

The statute, however, does expressly provide two mechanisms for

remedying grievances: (1) a civil action brought by the Attorney


                                   - 29 -
General, 52 U.S.C. § 21111,19 and (2) in states receiving funds

under        HAVA,     "[e]stablishment        of   State-based      administrative

complaint procedures," id. § 21112(a).20 States that do not receive

HAVA     funds       must   either   certify    that   they   have    a   comparable

administrative scheme or submit a detailed compliance plan showing

"the steps the State will take to ensure that it meets the

[statute's]          requirements."      Id.    §   21112(b)(1)(B).        The   code

sections containing these two procedures constitute a separate

subchapter of HAVA titled "Enforcement."               See id. §§ 21111, 21112.




        19   Section 21111 states in full:
               The Attorney General may bring a civil action
               against any State or jurisdiction in an
               appropriate United States District Court for
               such   declaratory   and   injunctive   relief
               (including a temporary restraining order, a
               permanent or temporary injunction, or other
               order) as may be necessary to carry out the
               uniform    and   nondiscriminatory    election
               technology and administration requirements
               [required by HAVA].

        20
        Under the required administrative scheme, "any person who
believes that there is a violation" of HAVA's voting and
registration requirements may file a complaint with the state. 52
U.S.C. § 21112(a)(2)(B). If the state determines that a violation
occurred, it must "provide the appropriate remedy."            Id.
§ 21112(a)(2)(F).     If the state finds no violation, it must
"dismiss the complaint and publish the results of the procedures."
Id. § 21112(a)(2)(G).      If the state does not make a final
determination on the complaint within 90 days, the issue must be
resolved   "under   alternative  dispute   resolution   procedures
established" for such purpose. Id. § 21112(a)(2)(H), (I).


                                          - 30 -
      2.   Governing Law

      Even when a federal statute does not explicitly provide for

a   private    remedy,   two   different   paths   may   be   available    to

individuals seeking to enforce their rights under the provision.

The statute may either include an implied right of action under

the provision itself or be enforceable through a cause of action

brought under 42 U.S.C. § 1983. See generally City of Rancho Palos

Verdes v. Abrams, 544 U.S. 113, 119-21 (2005); Gonzaga Univ. v.

Doe, 536 U.S. 273, 283-85 (2002).21           The inquiries to determine

whether such paths exist are similar and begin with the same

question: did Congress intend to create a federal right?                  See

Gonzaga Univ., 536 U.S. at 283.        One difference between the two

approaches is that an individual seeking to sue under an implied

right of action "must show that the statute manifests an intent

'to create not just a private right but also a private remedy.'"

Id. at 284 (quoting Alexander v. Sandoval, 532 U.S. 275, 286

(2001)).      By contrast, an individual pursuing relief under § 1983

"do[es] not have the burden of showing an intent to create a




      21
       Section 1983 does not itself confer any rights, but "merely
provides a mechanism for enforcing individual rights 'secured'
elsewhere, i.e., rights independently 'secured by the Constitution
and laws' of the United States." Gonzaga Univ., 536 U.S. at 285.


                                     - 31 -
private remedy because § 1983 generally supplies a remedy for the

vindication of rights secured by federal statutes."           Id.

      Plaintiffs in this case assert a remedy only under § 1983,

and we therefore examine that pathway to relief.            If a plaintiff

satisfies the threshold inquiry and demonstrates that Congress

intended to confer an individual right, the right is presumptively

enforceable by § 1983.            Id.    To rebut the presumption, the

defendant must show that Congress "shut the door to private

enforcement either expressly" in the statute creating the right,

"or 'impliedly, by creating a comprehensive enforcement scheme

that is incompatible with individual enforcement under § 1983,'"

id. at 284 n.4 (quoting Blessing v. Freestone, 520 U.S. 329, 341

(1997)).

      3.     Does HAVA section 303(a)(4) create an individual right?

      Taken as a whole, HAVA is aimed at "Election Administration

Improvement" -- the title of the United States Code chapter in

which it is codified -- and many of its provisions are therefore

framed as requirements for the state officials who are in charge

of the election process.      Subchapter I, for example, provides for

payments to states to facilitate improvements in their election

procedures and, among other things, it directs states to use such

funds to carry out tasks such as educating voters, training poll

workers, or establishing voter fraud hotlines.              See 52 U.S.C.

§   20901.      Subchapter   II   establishes    an   independent   Election


                                        - 32 -
Assistance Commission, id. § 20921, to "serve as a national

clearinghouse and resource for the compilation of information and

review of procedures with respect to the administration of Federal

elections," id. § 20922, and Subchapter V establishes the "Help

America Vote College Program," id. § 21121.          Subchapter III -- the

one directly pertinent to this case -- is titled "Uniform and

Nondiscriminatory      Election    Technology         and     Administration

Requirements."      See id. §§ 21081-21085.         Its provisions include

HAVA section 303, which itself is titled "Computerized statewide

voter registration list requirements and requirements for voters

who register by mail."     Id. § 21083.       Subchapter III also imposes

requirements for "voting systems" generally,22 public posting of

information    on   election   days,    and     provisional   voting.   Id.

§§ 21081-82.

     The fact that many of HAVA's provisions -- indeed, probably

most of them -- are crafted in regulatory terms rather than in

terms of voters' rights does not bar a conclusion that a particular

provision confers an individual right.           The Supreme Court has made

clear that generalized language in some sections of a statute is



     22 These include, for example, that a "voting system used in
an election for Federal office" "provide the voter with the
opportunity (in a private and independent manner) to change the
ballot or correct any error before the ballot is cast and counted,"
52   U.S.C.   §  21081(a)(1)(A)(ii),    and  measures   to   ensure
accessibility    for    individuals    with    disabilities,    id.
§ 21081(a)(3)(A).


                                       - 33 -
not a barrier to a private right of action under another section

of the same statute.         For example, in Blessing, the Supreme Court

examined provisions of Title IV-D of the Social Security Act that

the plaintiffs had relied upon, concluding that they did not give

rise to individualized rights because they were designed "to guide

the State in structuring its systemwide efforts at enforcing

support obligations." 520 U.S. at 344.        The Court noted, however,

that   some     provisions    of   Title     IV-D   might   confer       enforceable

individual rights, and it returned the case to the district court

"to    determine    exactly      what   rights,     considered      in   their   most

concrete, specific form, respondents are asserting."                     Id. at 346;

see also Sandoval, 532 U.S. at 288-89 (contrasting § 601 of Title

VI of the Civil Rights Act of 1964, which creates individual

rights, and § 602, which does not).

       Hence,    the   question     before    us    is    whether    the    specific

provision on which plaintiffs rely -- HAVA section 303(a)(4)(A) -

- creates a private right.          The Supreme Court has identified three

factors    to      guide   the     inquiry     into      whether     Congress     has

"unambiguously conferred [a] right to support a cause of action

brought under § 1983."         Gonzaga Univ., 536 U.S. at 283.

              First, Congress must have intended that the
              provision in question benefit the plaintiff.
              Second, the plaintiff must demonstrate that
              the right assertedly protected by the statute
              is not so "vague and amorphous" that its
              enforcement would strain judicial competence.
              Third, the statute must unambiguously impose


                                           - 34 -
           a binding obligation on the States. In other
           words, the provision giving rise to the
           asserted right must be couched in mandatory,
           rather than precatory, terms.

Blessing, 520 U.S. at 340-41 (quoting Wright v. Roanoke Redev. &

Hous. Auth., 479 U.S. 418, 431 (1987)) (citations omitted).

     Establishing the first factor -- the intent to benefit the

plaintiff -- requires more than a showing that the plaintiff is an

intended beneficiary of the statute or "within the general zone of

interest that the statute is intended to protect."          Gonzaga Univ.,
536 U.S. at 283.    Rather, "the plaintiff must demonstrate that the

federal statute creates an individually enforceable right in the

class of beneficiaries to which he belongs."       Rancho Palos Verdes,
544 U.S. at 120; see also Gonzaga Univ., 536 U.S. at 281 ("Since

the [Adoption Assistance and Child Welfare Act of 1980] conferred

no specific, individually enforceable rights, there was no basis

for private enforcement, even by a class of the statute's principal

beneficiaries." (citing Suter v. Artist M., 503 U.S. 347, 357

(1992))); California v. Sierra Club, 451 U.S. 287, 294 (1981) ("The

question is not simply who would benefit from the Act, but whether

Congress   intended    to     confer    federal    rights     upon    those

beneficiaries.").

     The   targeted    portion   of     HAVA   section    303(a)(4)     fits

comfortably   among   those   statutory   provisions     found   to   create

individually enforceable rights because of their "unmistakable



                                      - 35 -
focus on the benefited class."               Gonzaga Univ., 536 U.S. at 287

(quoting Cannon v. Univ. of Chi., 441 U.S. 677, 691 (1979)).

Although section 303(a)'s primary focus is the obligation of states

to adopt measures to ensure accurate registration records, and

section 303(a)(4)(A) furthers that objective by directing state

officials    to    implement     certain       safeguards   for    voter     roll

maintenance, the fact that a statutory command is directed at state

officials as part of a broader plan for implementation does not

preclude it from likewise creating privately enforceable rights.

Language that directs state officials in the implementation of

statutory objectives may still create an enforceable right where

it "mentions a specific, discrete beneficiary group within the

statutory text" and "speaks in individualistic terms, rather than

at the aggregate level of institutional policy or practice."                     Rio

Grande Cmty. Health Ctr. v. Rullan, 397 F.3d 56, 74 (1st Cir.

2005); accord Bryson v. Shumway, 308 F.3d 79, 88 (1st Cir. 2002).

     The relevant text of section 303(a)(4)(A) satisfies these

requirements.      It specifies a discrete class of beneficiaries --

"registrants" -- and describes specific procedures for removing

individual    registrants      from    the    state's   active    voter    rolls,

including    the   requirement    of    notice    and   failure    to     vote    in

consecutive elections.      52 U.S.C. § 21083(a)(4)(A).           Moreover, the

command of the provision's final clause, that "no registrant may

be removed solely by reason of a failure to vote," id., resembles


                                        - 36 -
the language in Titles VI and IX of the Civil Rights Act of 1964

that the Supreme Court has highlighted as indicative of Congress's

intent to create an individual right: "No person . . . shall . . .

be subjected to discrimination."        Gonzaga Univ., 536 U.S. at 287

(quoting 20 U.S.C. § 1681(a); 42 U.S.C. § 2000d).             On its face,

section 303(a)(4)(A) confers a "right" on every "registrant" not

to be removed from a state's active registry for failure to

participate in one general election.

     The rights-creating role of this language is reinforced by

the contrast drawn by the Supreme Court in Gonzaga University

between the language quoted above from Titles VI and IX and the

language of the Family Educational Rights and Privacy Act of 1974

("FERPA") under review in that case.           The Court pointed out that

the FERPA provisions "speak only to the Secretary of Education,

directing   that    '[n]o   funds   shall   be   made   available'   to   any

'educational agency or institution' which has a prohibited 'policy

or practice.'" 536 U.S. at 287 (quoting 20 U.S.C. § 1232g(b)(1)).

The Court observed that "[t]his focus is two steps removed from

the interests of individual students and parents and clearly does

not confer the sort of 'individual entitlement' that is enforceable

under § 1983."     Id. (quoting Blessing, 520 U.S. at 343).      The Court

thus concluded that the FERPA provisions under scrutiny do not

confer enforceable rights.      Id.




                                      - 37 -
      Similarly illustrative is the Court's decision in Blessing.

There, the Court observed that a provision requiring child support

programs to operate in "substantial compliance" with Title IV-D of

the   Social   Security   Act   "[f]ar   from   creat[es]   an   individual

entitlement to services," and instead provides a "standard [that]

is simply a yardstick for the Secretary to measure . . . systemwide

performance." 520 U.S. at 343.        The Court in Sandoval likewise

found the necessary "'rights-creating language'" absent from § 602

of Title VI of the Civil Rights Act of 1964. 532 U.S. at 288

(quoting Cannon, 414 U.S. at 690).        The Court explained:

           Whereas § 601 decrees that "[n]o person
           . . . shall . . . be subjected to
           discrimination," 42 U.S.C. § 2000d, the text
           of § 602 provides that "[e]ach Federal
           department and agency . . . is authorized and
           directed to effectuate the provisions of
           [§ 601]," 42 U.S.C. § 2000d-1.      Far from
           displaying congressional intent to create new
           rights,    §   602    limits   agencies    to
           "effectuat[ing]" rights already created by
           § 601.

Id. at 288-89.     The Court then utilized the "two steps removed"

imagery to which it returned the next year (as quoted above) in

Gonzaga University, 536 U.S. at 287:

           And the focus of § 602 is twice removed from
           the individuals who will ultimately benefit
           from Title VI's protection.     Statutes that
           focus on the person regulated rather than the
           individuals protected create "no implication
           of an intent to confer rights on a particular
           class of persons." Section 602 is yet a step
           further removed: It focuses neither on the
           individuals protected nor even on the funding


                                     - 38 -
             recipients being regulated, but on             the
             agencies that will do the regulating.

Sandoval, 532 U.S. at 289 (citation omitted) (quoting Sierra Club,
451 U.S. at 294).

     By contrast, no gap exists between the operative text of HAVA

section 303(a)(4)(A) and the persons whose interests are at stake.

The statutory proscription -- "no registrant may be removed" --

directly and explicitly protects individual voters.          That rights-

creating language explains why appellant incorrectly invokes the

Supreme    Court's   one-paragraph    decision     in   Brunner    v.    Ohio

Republican Party, 555 U.S. 5 (2008) (per curiam), in support of

her view that plaintiffs may not bring a private action under

section 303(a)(4)(A).      In Brunner, the Court vacated a temporary

restraining order directing Ohio's Secretary of State to update

the state's voter registration database, having concluded that the

plaintiffs    were   not   sufficiently   likely   to   prove     that   HAVA

section 303 gave them a private right of action. 555 U.S. at 5-

6.   The subsection of section 303 at issue in Brunner, however,

directs action by the state's chief election official,23 and it


     23   The subsection, 52 U.S.C. § 21083(a)(5)(B)(i), states:
                  The chief State election official and the
             official responsible for the State motor
             vehicle authority of a State shall enter into
             an agreement to match information in the
             database of the statewide voter registration
             system with information in the database of the
             motor vehicle authority to the extent required
             to enable each such official to verify the


                                     - 39 -
lacks        any    language   showing     an    intent    to     create    individually

enforceable rights.            Thus, Brunner does not govern the private-

right question here.24                Cf. Sandusky Cty. Democratic Party v.

Blackwell, 387 F.3d 565, 572-73 (6th Cir. 2004) (per curiam)

(holding that the rights-creating language of HAVA § 302(a)(2), 52

U.S.C.        §    21082(a)(2)    --   stating      that    individuals          "shall   be

permitted to cast a provisional ballot" -- is unambiguous).

        Moreover,        it      is    noteworthy          that     HAVA,         including

section 303(a)(4), was enacted pursuant to Congress's authority

under the Elections Clause of the Constitution.                            See H.R. Rep.

107-329, pt. 1, at 57, 2001 WL 1579545, at *57; U.S. Const. art.

I, § 4, cl. 1.             The Supreme Court has observed that statutes

enacted       under    Congress's      spending     power       rarely     give    rise   to

enforceable individual rights, as "the typical remedy for state

noncompliance          with    federally    imposed       conditions       [in    spending

legislation] is not a private cause of action for noncompliance

but rather action by the Federal Government to terminate funds to




                   accuracy of the information provided                     on
                   applications for voter registration.
        24
       We refuse to draw any significance from the Supreme Court's
broad reference to section 303, rather than to the specific
subsection at issue, when it raised doubts about the availability
of a private remedy. The Brunner Court reproduced the specific
provision it was considering, see 555 U.S. at 5 n.*, and --
particularly given the one-paragraph per curiam -- it would be
absurd to construe the decision as precedent on another subsection
whose language it did not examine.


                                                - 40 -
the State."     Gonzaga Univ., 536 U.S. at 280 (quoting Pennhurst

State Sch. & Hosp. v. Halderman, 451 U.S. 1, 28 (1981)).           The Court

further commented that its "more recent decisions . . . have

rejected attempts to infer enforceable rights from Spending Clause

statutes," absent language that unambiguously confers such rights

on the statute's beneficiaries.       Id. at 281.    Here, the provision

at issue is both authorized by constitutional authority more

specific     than   the   spending     power   and     contains    language

unambiguously conferring individual rights.

     The other two factors of the private-right inquiry described

in Blessing are easily satisfied by section 303(a)(4).             Enforcing

the right to retention on a state's active voter registry would

impose no "strain [on] judicial competence," as the right is

concrete and well-defined.       Blessing, 520 U.S. at 341.              The

specificity    of   the   provision's     directives     shields     against

potentially disparate outcomes, bolstering the conclusion that the

language is rights-creating.         See Rullan, 397 F.3d at 75.        The

statute's requirements are also "couched in mandatory, rather than

precatory,     terms,"    and   "unambiguously       impose   a      binding

obligation."    Id.; accord Sandusky, 387 F.3d at 573 ("[T]here can

be no doubt that HAVA as a whole is 'couched in mandatory, rather

than precatory, terms.'").

     We therefore conclude that plaintiffs are entitled to a

presumption that HAVA section 303(a)(4)(A) provides them with a


                                     - 41 -
right that is enforceable under § 1983.              Appellant makes no

meaningful attempt to rebut this presumption, and we could thus

end our analysis here.    Recognizing the importance of this issue,

however, we explain why the rationales the Supreme Court has found

adequate to defeat such a presumption do not apply here.

     4.   Did Congress manifest an intent to foreclose a remedy
under § 1983?

     Congressional     intent   to    "shut    the    door    to   private

enforcement" of a federal statute may be shown by means of language

in the act itself specifically foreclosing a remedy under § 1983

or by implication from Congress's creation of "a comprehensive

enforcement   scheme     that   is    incompatible     with    individual

enforcement under § 1983."      Gonzaga Univ., 536 U.S. at 284 n.4

(quoting Blessing, 520 U.S. at 341).          We have found no express

language in HAVA rejecting a private remedy under § 1983 for

violation of the individual right that we have determined is

created by section 303(a)(4)(A).      We thus must consider whether an

individual remedy under § 1983 is compatible with the enforcement

mechanisms that HAVA does provide "for the deprivation of [the]

federally secured right" it creates.          Wright, 479 U.S. at 424

(internal quotation marks omitted).

     The Supreme Court has cautioned against "lightly conclud[ing]

that Congress intended to preclude reliance on § 1983," id. at

423-24 (quoting Smith v. Robinson, 468 U.S. 992, 1012 (1984)), and



                                     - 42 -
the availability of a private remedy through an administrative

mechanism is not necessarily enough to show such intent, see, e.g.,

Golden State Transit Corp. v. City of Los Angeles, 493 U.S. 103,

106 (1989).    Rather, to confine individuals to a statutory remedy,

the    legislation     must   reveal     Congress's       purpose    to   exclude

independent relief in federal court pursuant to § 1983. See, e.g.,

Wilder v. Va. Hosp. Ass'n, 496 U.S. 498, 523 (1990) (finding no

"indication    that     Congress       specifically       intended    that      [the

statute's]    administrative         procedure    replace     private     remedies

available under § 1983").

       The rarity of that deliberate exclusion was noted in Rancho

Palos Verdes, see 544 U.S. at 121, where the Supreme Court observed

that it previously had rejected § 1983 as an available remedy for

violations of federal statutory rights in only two cases: Middlesex

County Sewerage Authority v. National Sea Clammers Association,

453 U.S. 1 (1981), and Smith, 468 U.S. at 1012.                In Sea Clammers,

the environmental statutes at issue contained "unusually elaborate

enforcement    provisions,"         allowing   "any   interested      person"    to

challenge    actions    of    the    Administrator       of   the   Environmental

Protection Agency in federal appeals courts, 453 U.S. at 13-14,

and,   in   addition,   "authoriz[ing]         private    persons    to   sue   for

injunctions to enforce these statutes," id. at 14.                  Similarly, in

Smith, the Court found that "the carefully tailored administrative

and judicial mechanism," 468 U.S. at 1009, in the Education of the


                                         - 43 -
Handicapped Act manifested "Congress' intent that each child's

individual educational needs be worked out through a process that

begins    on    the     local    level   and      includes     ongoing     parental

involvement,     detailed       procedural     safeguards,     and   a     right   to

judicial review," id. at 1011.            Hence, the Court concluded that

Congress meant to foreclose "the ability of a handicapped child to

go directly to court with an equal protection claim."                    Id.

     In Rancho Palos Verdes, the Court added a third exemplar to

the short list of statutes found to preclude relief under § 1983

for violation of a federal right.              See 544 U.S. at 120-21.             The

statute at issue, a provision of the Telecommunications Act of

1996 ("TCA"), 42 U.S.C. § 332(c)(7), contains a remedial system

that includes judicial review, but "limits relief in ways that

§ 1983 does not."        Id. at 122.     The statutory period for filing a

claim is shorter, the district court must hear the claim on an

expedited      basis,   and     the   available    remedies     do   not       include

attorney's fees and costs.            Id. at 122-23.         The Court concluded

that enforcement of § 332(c)(7) through § 1983 would "distort

th[is] scheme of expedited judicial review and limited remedies."

Id. at 127.      The Court thus held that "the TCA -- by providing a

judicial remedy different from § 1983 in § 332(c)(7) itself --

precluded resort to § 1983."           Id.25


     25 The Court emphasized in Rancho Palos Verdes that the
availability of a private judicial remedy under a statute does not


                                         - 44 -
      In its discussion, the Court in Rancho Palos Verdes observed

that, for statutory violations, the "dividing line between those

cases in which we have held that an action would lie under § 1983

and those in which we have not" has been "the existence of a more

restrictive private remedy" in the statute itself.             Id. at 121.

Importantly, however, it is not a remedy of any type that has

supported an inference that Congress intended to foreclose private

enforcement through § 1983.         "[A] plaintiff's ability to invoke

§   1983   cannot   be   defeated   simply   by   '[t]he   availability    of

administrative mechanisms to protect the plaintiff's interests.'"

Blessing, 520 U.S. at 347 (quoting Golden State, 493 U.S. at 106).

The Supreme Court has emphasized that, in all of its cases holding

that § 1983 is available, the statutes did not provide a private

judicial remedy for the violation of federal rights.            See Rancho

Palos Verdes, 544 U.S. at 121-22 (citing cases).

      HAVA's enforcement provisions, described above in Section

III.B.1, fall clearly on the § 1983 side of the dividing line.

There is no private judicial remedy provided in the statute.              The

Attorney General may bring a civil action in federal court, 52

U.S.C. § 21111, but the only remedial option for individuals is to

file complaints with the state, id. § 21112(a)(2)(B).          Pursuant to


conclusively establish congressional intent to foreclose § 1983
relief, but it supports an inference that can be "overcome by
textual indication, express or implicit, that the remedy is to
complement, rather than supplant, § 1983." 544 U.S. at 122.


                                      - 45 -
the required administrative procedures, a finding by the state

that no violation occurred results in dismissal of the complaint.

Id. § 21112(a)(2)(G).   Far from indicating congressional intent to

foreclose a private remedy under § 1983, these limited enforcement

options reflect an intention to leave that door wide open.    See,

e.g., Wright, 479 U.S. at 427 ("In both Sea Clammers and Smith v.

Robinson, the statutes at issue themselves provided for private

judicial remedies, thereby evidencing congressional intent to

supplant the § 1983 remedy.    There is nothing of that kind found

in the . . . Housing Act."); accord Sandusky, 387 F.3d at 573; Bay

Cty. Democratic Party v. Lund, 347 F. Supp. 2d 404, 426-27 (E.D.

Mich. 2004); cf. Gonzaga Univ., 536 U.S. at 289-90 (noting that

the detailed federal enforcement procedures in FERPA "squarely

distinguish this case" from those "where an aggrieved individual

lacked any federal review mechanism").

     We thus find no congressional intention to preclude federal

judicial review of violations of section 303(a)(4)(A) that are

asserted through the vehicle of a private lawsuit brought under

§ 1983.

                          IV. Conclusion

     We hold that HAVA section 303(a)(4)(A) invalidates the voter

deactivation procedure of Article 6.012 of Puerto Rico Law 78 and,

hence, individuals may not be removed from the Commonwealth's

active voter registry for federal elections unless they have failed


                                 - 46 -
to respond to a notice and did not vote in the preceding two

consecutive   general       federal    elections.      Because   HAVA   affords

plaintiffs an individually enforceable right to remain on the

active voter registry absent those failures to act, and appellant

has not shown that Congress intended to foreclose a remedy under

42 U.S.C. § 1983, plaintiffs properly sought relief for their

improper removal in this federal action.

       Accordingly,    we     affirm    the   district    court's   grant   of

declaratory and injunctive relief barring the SEC from removing

voters from the official list of eligible voters for federal

elections unless HAVA's requirements have been met.              We recognize

that   questions     may    arise   concerning   the   administrative    steps

necessary to bring the SEC's procedures into compliance with HAVA.

The district court should therefore retain jurisdiction over this

case for the time necessary to resolve any conflicts that arise

between the parties during the transition.

       So ordered.    Costs are awarded to plaintiffs.

       Appendix follows.




                                        - 47 -
                                              APPENDIX


52 U.S.C.A. § 21083
§ 21083. Computerized statewide voter registration list requirements and requirements for
voters who register by mail
(a) Computerized statewide voter registration list requirements
(1) Implementation
(A) In general
        Except as provided in subparagraph (B), each State, acting through the chief State
election official, shall implement, in a uniform and nondiscriminatory manner, a single, uniform,
official, centralized, interactive computerized statewide voter registration list defined,
maintained, and administered at the State level that contains the name and registration
information of every legally registered voter in the State and assigns a unique identifier to each
legally registered voter in the State (in this subsection referred to as the “computerized list”), and
includes the following:
                 (i) The computerized list shall serve as the single system for storing
                 and managing the official list of registered voters throughout the
                 State.
                 (ii) The computerized list contains the name and registration
                 information of every legally registered voter in the State.
                 (iii) Under the computerized list, a unique identifier is assigned to
                 each legally registered voter in the State.
                 (iv) The computerized list shall be coordinated with other agency
                 databases within the State.
                 (v) Any election official in the State, including any local election
                 official, may obtain immediate electronic access to the information
                 contained in the computerized list.
                 (vi) All voter registration information obtained by any local election
                 official in the State shall be electronically entered into the
                 computerized list on an expedited basis at the time the information
                 is provided to the local official.
                 (vii) The chief State election official shall provide such support as
                 may be required so that local election officials are able to enter
                 information as described in clause (vi).
                 (viii) The computerized list shall serve as the official voter
                 registration list for the conduct of all elections for Federal office in
                 the State.




                                                    - 48 -
(B) Exception
        The requirement under subparagraph (A) shall not apply to a State in which, under a State
law in effect continuously on and after October 29, 2002, there is no voter registration
requirement for individuals in the State with respect to elections for Federal office.
(2) Computerized list maintenance
(A) In general
        The appropriate State or local election official shall perform list maintenance with respect
to the computerized list on a regular basis as follows:
                 (i) If an individual is to be removed from the computerized list, such
                 individual shall be removed in accordance with the provisions of the
                 National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.),
                 including subsections (a)(4), (c)(2), (d), and (e) of section 8 of such
                 Act (42 U.S.C. 1973gg-6).
                 (ii) For purposes of removing names of ineligible voters from the
                 official list of eligible voters--
                          (I) under section 8(a)(3)(B) of such Act (42 U.S.C. 1973gg-
                 6(a)(3)(B)), the State shall coordinate the computerized list with
                 State agency records on felony status; and
                          (II) by reason of the death of the registrant under section
                 8(a)(4)(A) of such Act (42 U.S.C. 1973gg-6(a)(4)(A)), the State
                 shall coordinate the computerized list with State agency records on
                 death.
                 (iii) Notwithstanding the preceding provisions of this subparagraph,
                 if a State is described in section 4(b) of the National Voter
                 Registration Act of 1993 (42 U.S.C. 1973gg-2(b)), that State shall
                 remove the names of ineligible voters from the computerized list in
                 accordance with State law.
(B) Conduct
        The list maintenance performed under subparagraph (A) shall be conducted in a manner
that ensures that--
                 (i) the name of each registered voter appears in the computerized
                 list;
                 (ii) only voters who are not registered or who are not eligible to vote
                 are removed from the computerized list; and
                 (iii) duplicate names are eliminated from the computerized list.

(3) Technological security of computerized list
        The appropriate State or local official shall provide adequate technological security
measures to prevent the unauthorized access to the computerized list established under this
section.



                                                   - 49 -
(4) Minimum standard for accuracy of State voter registration records
        The State election system shall include provisions to ensure that voter registration records
in the State are accurate and are updated regularly, including the following:
(A) A system of file maintenance that makes a reasonable effort to remove registrants who are
ineligible to vote from the official list of eligible voters. Under such system, consistent with the
National Voter Registration Act of 1993 (42 U.S.C. 1973gg et seq.), registrants who have not
responded to a notice and who have not voted in 2 consecutive general elections for Federal
office shall be removed from the official list of eligible voters, except that no registrant may be
removed solely by reason of a failure to vote.
(B) Safeguards to ensure that eligible voters are not removed in error from the official list of
eligible voters.
(5) Verification of voter registration information
(A) Requiring provision of certain information by applicants
               (i) In general
                       Except as provided in clause (ii), notwithstanding any other
               provision of law, an application for voter registration for an election
               for Federal office may not be accepted or processed by a State unless
               the application includes--
                       (I) in the case of an applicant who has been issued a current
               and valid driver's license, the applicant's driver's license number; or
                       (II) in the case of any other applicant (other than an applicant
               to whom clause (ii) applies), the last 4 digits of the applicant's social
               security number.
               (ii) Special rule for applicants without driver's license or social
               security number
                       If an applicant for voter registration for an election for
               Federal office has not been issued a current and valid driver's license
               or a social security number, the State shall assign the applicant a
               number which will serve to identify the applicant for voter
               registration purposes. To the extent that the State has a computerized
               list in effect under this subsection and the list assigns unique
               identifying numbers to registrants, the number assigned under this
               clause shall be the unique identifying number assigned under the
               list.
               (iii) Determination of validity of numbers provided
                       The State shall determine whether the information provided
               by an individual is sufficient to meet the requirements of this
               subparagraph, in accordance with State law.




                                                  - 50 -
(B) Requirements for State officials
                 (i) Sharing information in databases
                         The chief State election official and the official responsible
                 for the State motor vehicle authority of a State shall enter into an
                 agreement to match information in the database of the statewide
                 voter registration system with information in the database of the
                 motor vehicle authority to the extent required to enable each such
                 official to verify the accuracy of the information provided on
                 applications for voter registration.
                 (ii) Agreements with Commissioner of Social Security
                         The official responsible for the State motor vehicle authority
                 shall enter into an agreement with the Commissioner of Social
                 Security under section 405(r)(8) of Title 42 (as added by
                 subparagraph (C)).
(C) Omitted
(D) Special rule for certain States
        In the case of a State which is permitted to use social security numbers, and provides for
the use of social security numbers, on applications for voter registration, in accordance with
section 7 of the Privacy Act of 1974 (5 U.S.C. 552a note), the provisions of this paragraph shall
be optional.
(b) Requirements for voters who register by mail
(1) In general
      Notwithstanding section 6(c) of the National Voter Registration Act of 1993 (42 U.S.C.
1973gg-4(c)) and subject to paragraph (3), a State shall, in a uniform and nondiscriminatory
manner, require an individual to meet the requirements of paragraph (2) if--
(A) the individual registered to vote in a jurisdiction by mail; and
(B)(i) the individual has not previously voted in an election for Federal office in the State; or
(ii) the individual has not previously voted in such an election in the jurisdiction and the
jurisdiction is located in a State that does not have a computerized list that complies with the
requirements of subsection (a).
(2) Requirements
(A) In general
       An individual meets the requirements of this paragraph if the individual--
                 (i) in the case of an individual who votes in person--
                          (I) presents to the appropriate State or local election official
                 a current and valid photo identification; or




                                                    - 51 -
                        (II) presents to the appropriate State or local election official
               a copy of a current utility bill, bank statement, government check,
               paycheck, or other government document that shows the name and
               address of the voter; or
               (ii) in the case of an individual who votes by mail, submits with the
               ballot--
                        (I) a copy of a current and valid photo identification; or
                        (II) a copy of a current utility bill, bank statement,
               government check, paycheck, or other government document that
               shows the name and address of the voter.
(B) Fail-safe voting
              (i) In person
                      An individual who desires to vote in person, but who does
              not meet the requirements of subparagraph (A)(i), may cast a
              provisional ballot under section 21082(a) of this title.
              (ii) By mail
                      An individual who desires to vote by mail but who does not
              meet the requirements of subparagraph (A)(ii) may cast such a ballot
              by mail and the ballot shall be counted as a provisional ballot in
              accordance with section 21082(a) of this title.
(3) Inapplicability
Paragraph (1) shall not apply in the case of a person--
(A) who registers to vote by mail under section 6 of the National Voter Registration Act of 1993
(42 U.S.C. 1973gg-4) and submits as part of such registration either--
               (i) a copy of a current and valid photo identification; or
               (ii) a copy of a current utility bill, bank statement, government
               check, paycheck, or government document that shows the name and
               address of the voter;
(B)(i) who registers to vote by mail under section 6 of the National Voter Registration Act of
1993 (42 U.S.C. 1973gg-4) and submits with such registration either--
        (I) a driver's license number; or
        (II) at least the last 4 digits of the individual's social security number; and
(ii) with respect to whom a State or local election official matches the information submitted
under clause (i) with an existing State identification record bearing the same number, name and
date of birth as provided in such registration; or
(C) who is--
                (i) entitled to vote by absentee ballot under the Uniformed and
                Overseas Citizens Absentee Voting Act [52 U.S.C.A. § 20301 et
                seq.];



                                                   - 52 -
              (ii) provided the right to vote otherwise than in person under section
              20102(b)(2)(B)(ii) of this title; or
              (iii) entitled to vote otherwise than in person under any other Federal
              law.
(4) Contents of mail-in registration form
(A) In general
       The mail voter registration form developed under section 6 of the National Voter
Registration Act of 1993 (42 U.S.C. 1973gg-4) shall include the following:
             (i) The question “Are you a citizen of the United States of
             America?” and boxes for the applicant to check to indicate whether
             the applicant is or is not a citizen of the United States.
             (ii) The question “Will you be 18 years of age on or before election
             day?” and boxes for the applicant to check to indicate whether or
             not the applicant will be 18 years of age or older on election day.
             (iii) The statement “If you checked ‘no’ in response to either of these
             questions, do not complete this form.”.
             (iv) A statement informing the individual that if the form is
             submitted by mail and the individual is registering for the first time,
             the appropriate information required under this section must be
             submitted with the mail-in registration form in order to avoid the
             additional identification requirements upon voting for the first time.
(B) Incomplete forms
        If an applicant for voter registration fails to answer the question included on the mail
voter registration form pursuant to subparagraph (A)(i), the registrar shall notify the applicant of
the failure and provide the applicant with an opportunity to complete the form in a timely manner
to allow for the completion of the registration form prior to the next election for Federal office
(subject to State law).
(5) Construction
        Nothing in this subsection shall be construed to require a State that was not required to
comply with a provision of the National Voter Registration Act of 1993 (42 U.S.C. 1973gg et
seq.) before October 29, 2002, to comply with such a provision after October 29, 2002.




                                                 - 53 -